Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   March 12, 2020

The Court of Appeals hereby passes the following order:

A20A1421. SAM LOUIS LEVINE v. DAVID NAHMIAS et al.
A20A1422. SAM LOUIS LEVINE v. ALM MEDIA, LLC et al.

       Following his disbarment, Sam Louis Levine filed suit against numerous
defendants, including ALM Media, LLC d/b/a The Fulton County Daily Report and
its publisher (collectively, “The Fulton County Daily Report”), multiple Supreme
Court Justices, Anthony Askew, and Bridget Bagley. Motions to dismiss were filed
by The Fulton County Daily Report and its publisher and by the Supreme Court
Justices. On December 9, 2019, the trial court entered two orders: one granting The
Fulton County Daily Report’s motion to dismiss and a second granting the Justices’
motion to dismiss. In Case Number A20A1421, Levine appeals the order granting the
Justices’ motion, and in Case Number A20A1422, Levine appeals the order granting
The Fulton County Daily Report’s motion. We, however, lack jurisdiction.
       “In a case involving multiple parties or multiple claims, a decision adjudicating
fewer than all the claims or the rights and liabilities of less than all the parties is not
a final judgment.” Johnson v. Hosp. Corp. of America, 192 Ga. App. 628, 629 (385
SE2d 731) (1989) (punctuation omitted). Under such circumstances, there must be
either an express determination that there is no just reason for delay under OCGA §
9-11-54 (b) or compliance with the interlocutory appeal procedures of OCGA § 5-6-
34 (b). See id. “Where neither of these code sections [is] followed, the appeal is
premature and must be dismissed.” Id. (punctuation omitted).
       The record does not show that the trial court has resolved Levine’s claims
against Askew or Bagley or that the court directed the entry of judgment under
OCGA § 9-11-54 (b). Accordingly, in order to appeal, Levine was required to use the
interlocutory appeal procedures, which include including obtaining a certificate of
immediate review from the trial court. See OCGA § 5-6-34 (b); Shoenthal v.
Shoenthal, 333 Ga. App. 729, 730 (776 SE2d 663) (2015). Levine’s failure to follow
the requisite appeal procedures deprives us of jurisdiction over these direct appeals,
which are hereby DISMISSED. See Shoenthal, 333 Ga. App. at 730.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/12/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.